 1   Daniel P. Struck, Bar #012377
     Nicholas D. Acedo, Bar #021644
 2   Jacob B. Lee, Bar #030371
     STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 3   3100 West Ray Road, Suite 300
     Chandler, Arizona 85226
 4   Telephone: (480) 420-1600
     dstruck@strucklove.com
 5   nacedo@strucklove.com
     jlee@strucklove.com
 6
     Attorneys for Defendant Pima County
 7
 8                             UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF ARIZONA
10   Louis Taylor,                                     No. CV-15-00152-TUC-RM
11                                       Plaintiffs,   NOTICE OF APPEARANCE
12                   v.
13   County of Pima, et al.,
14                                     Defendants.
15
16          NOTICE IS HEREBY GIVEN that Daniel P. Struck, Nicholas D. Acedo, and
17   Jacob B. Lee of the law firm Struck Love Bojanowski & Acedo, PLC are appearing as co-
18   counsel for Defendant Pima County in this matter. All communications should be directed
19   to:
20                                           Daniel P. Struck
                                            Nicholas D. Acedo
21                                            Jacob B. Lee
                               STRUCK LOVE BOJANOWSKI & ACEDO, PLC
22                                   3100 West Ray Road, Suite 300
                                        Chandler, Arizona 85226
23                                       Phone: (480) 420-1600
                                        dstruck@strucklove.com
24                                      nacedo@strucklove.com
                                          jlee@strucklove.com
25
26
27
28
 1   DATED this 23rd day of October, 2020.
 2                                   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 3
 4                                   By      /s/ Nicholas D. Acedo
 5                                        Daniel P. Struck
                                          Nicholas D. Acedo
 6                                        Jacob B. Lee
                                          3100 West Ray Road, Suite 300
 7                                        Chandler, Arizona 85226

 8                                        Attorneys for Defendant Pima County

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on October 23, 2020, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   John P. Leader             john@leaderlawaz.com
     Peter T. Limperis          plimperis@mpfmlaw.com
 5   Stanley G. Feldman         sfeldman@mpfmlaw.com
     Timothy P. Stackhouse      tstackhouse@hmpmlaw.com
 6   Nancy J. Davis             Nancy.Davis@pcao.pima.gov
     Clayton R. Kramer          clayton.kramer@pcao.pima.gov
 7   Michelle R. Saavedra       michelle.saavedra@tucsonaz.gov
     Dennis P. McLaughlin       Dennis.McLaughlin@tucsonaz.gov
 8
           I hereby certify that on this same date, I served the attached document by U.S. Mail,
 9   postage prepaid, on the following, who is not a registered participant of the CM/ECF
     System:
10
11
                                              /s/ Nicholas D. Acedo
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
